DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to communication received on 01/25/2022.
Claims 1-19 are pending.

Response to arguments
Clarification has been made to the drawings objection. 
With respect to the 35 USC § 103 argument against claims 1 and 11, the rejection is maintained because the argued claims do not recite that the first version is stored or not replaced after the updating is done to a second version of the trust chain. Applicant is also advised to review pertinent prior art cited at the end of this office action since it discloses two versions of a trust chain and can be used to reject potential amendments. The applicant is also welcome to call the examiner to consult with future amendments to advance compact prosecution.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “165a” in Fig. 1 as described in the specification paragraphs [0015, 0017, 0025-0026 and 0035].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9, 11-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over QIU XIN (CA 2502480 C) hereinafter referred to as Xin in view of Van Oorschot et al. (US 6134550 A) hereinafter referred to as Oorschot.

With respect to claim 1, Xin discloses: A method of updating certificates in a trust chain including certificates in a hierarchical order and managing versions of the trust chain, comprising: (Xin Abstract discloses “reduce/eliminate the certificate updates/downloads to a large population; only replace the minimum number of certificates in the trust hierarchy to reestablish the certificate chain”. Wherein update certificate to reestablish the certificate chain is mapped to managing versions of the trust chain. Wherein the hierarchical order is disclosed by Xin paragraph [42] reciting “three tiers, or levels, in the trust hierarchy. First level 210 corresponds to the Root CA, or network operator, certificates. Second level 220 corresponds to Manufacturer CA certificates. Third level 230 corresponds to device certificates.”).
determining, by a first electronic processor, that a first certificate in a first level in a hierarchy of the trust chain is to be updated; (Xin [40] Table II discloses “Root CA renews/reissues its root certificate every two years” the root CA is mapped to the fist electronic processor wherein the Root certificate is mapped to the first certificate in the first level to be renewed, which is equivalent to the updating).
updating, by the first electronic processor, the first certificate and each certificate in a lower level in the hierarchy of the trust chain that is lower than the first level; (Xin [48] discloses “The Manufacturer CAs would then update all device certificates with the new manufacturer certificates issued by the Root CA” wherein the devices are on a lower level as illustrated by QIU XIN Figs. 1-3).
Xin does not explicitly disclose: creating, by the first electronic processor, a second version of the trust chain
However, Oorschot in an analogous art discloses: creating, by the first electronic processor, a second version of the trust chain including an updated first certificate and an updated certificate at each lower level in the hierarchy of the trust chain; (Oorschot column 7 line 50 to column 8 line 15 disclose “The certificate chain database 208 may be periodically updated, for example by the certificate chain data generator 400 periodically polling the distributed directory 302 or other sources of certificate data to determine whether updates in the certificate trust data has occurred (additional certificates, revocation of certificates etc.) and recompiling the necessary database entries. For example, if a certification authority (CA) is added to the community of interest, the certificate chain data generator 400 obtains the new information from the directory 302 and adds any links based on the certification authority trust data associated with that new certificate issuing unit to incorporate the trust relationship as certificate chain data 209 in the certificate chain data database 208. Therefore where a database 302 includes certificates indicating cross-certification among certificate issuing units, the certificate chain data generator 400 uses the cross-certification information to note a trust path between the corresponding certificate issuing units.” Which is interpreted that if a certificate is updated then a second version of the chain is created in a database using a certificate chain data generator, which implicitly would comprise of the updated certificates at the different levels of the chain). 
and transmitting, by the first electronic processor, the second version of the trust chain to one or more entities. (Oorschot Fig. 6 step 610 explained in column 10 lines 30-65 disclose “The certificate 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xin with creating, by the first electronic processor, a second version of the trust chain as disclosed by Oorschot because routing tables are known in communication systems to facilitate routing of information among nodes. However, such known routing systems do not typically determine trust path construction among trusted certificate issuing units nor provide certificate validation information for certificate validation units. Also, while methods for determining certificate revocation status have been proposed involving sending queries or certification information to a certificate status checking unit, to date such systems typically involve only one CA and do not address issues related to certificate chain construction as the chain is fixed or known. (see Oorschot column 3 lines 55-67)

With respect to claim 2, Xin in view of Oorschot disclose: The method of claim 1, wherein the determining comprises monitoring a first version of the trust chain and determining that the first certificate is set to expire at an upcoming date. (Xin [34] discloses “if a Manufacturer CA wishes to define its certificates with a short lifetime then an automated mechanism may need to be designed into its equipment to keep track of certificate expiration time such that all devices could obtain their new certificates in time before the old ones expire” wherein the “keep track” is mapped to monitoring a first version of the trust chain to ensure certificate update before expiration).

With respect to claim 3, Xin in view of Oorschot disclose: The method of claim 1, wherein the determining comprises receiving an update request from a second electronic processor monitoring the trust chain. (Xin [37-38] disclose the network operator may suspend or revoke any certificate” which results in Manufacturer determining that a new CA certificate must be obtained. The operator is mapped to the second electronic processor monitoring the trust chain and the obtaining of new certificate is mapped to the update request).

With respect to claim 4, Xin in view of Oorschot disclose: The method of claim 1, further comprising requesting that an end entity having an end entity certificate including a first version of the trust chain send an update request for the end entity certificate; and subsequent to receiving the update request, updating the end entity certificate with the second version of the trust chain. (Oorschot column 4 line 55-67 disclose “The compiled certification authority trust data serves as certificate chain data that may be for example, a table of trust relationships among the certificate issuing units in a community of interest, to facilitate rapid validity determination of the certificate by a plurality of requesting units. By way of example, the compilation may consist of populating a database that can be repeatedly queried by multiple subscribers to provide a preferred chain of certificates in a shortest trusted path among two subscribers” which is interpreted by the examiner as a subscriber end entity requesting a certificate and in return receiving a shortest trust chain path, which is mapped to a second version of a trust chain. Wherein the second trust chain is used to retrieve the updated certificate, and is itself updated, based on Oorschot column 7 line 60 to column 8 line 15 therefore the request in a query is interpreted as an update to the trust chain to get the shortest path which takes into consideration the updated certificates and thus providing it to the subscriber end entity).

With respect to claim 9, Xin in view of Oorschot disclose: The method of claim 1, further comprising deactivating a first version of the trust chain and using the second version of the trust chain to issue new end entity certificates. (Oorschot column 8 lines 20-35 disclose “The certificate chain constructing unit 206 may also digitally sign the certificate chain data as a trusted entity to assert validity of the certificate chain data for subscribers relying on the certificate chain data so that subscribers or other entities that rely on the certificate chain data may validate that the certificate chain data is trusted. Each subscriber would then carry out conventional validation steps to confirm that the certificate chain data has not expired, has not been revoked or otherwise rendered untrustworthy.” Additionally, Oorschot column 9 lines 35-55 disclose “the certificate chain data generator 400 obtains certificate revocation data from the directory 302 and generates the certificate chain data 209 in response to determining whether a trusted path link exists based on the certificate revocation data from one of the plurality of certificate issuing units” wherein the expired/revoked is mapped to the deactivating and the new version is the trusted path chain).

With respect to claim 11, Xin discloses: An electronic processor configured to update certificates in a trust chain including certificates in a hierarchical order and manage versions of the trust chain, comprising: (Xin Abstract discloses “reduce/eliminate the certificate updates/downloads to a large population; only replace the minimum number of certificates in the trust hierarchy to reestablish the certificate chain”. Wherein update certificate to reestablish the certificate chain is mapped to managing versions of the trust chain. Wherein the hierarchical order is disclosed by Xin paragraph [42] reciting “three tiers, or levels, in the trust hierarchy. First level 210 corresponds to the Root CA, or network operator, certificates. Second level 220 corresponds to Manufacturer CA certificates. Third level 230 corresponds to device certificates.”).
a memory storing non-transitory computer-executable instructions; a transceiver; and wherein the electronic processor is configured to perform a set of functions in response to executing the computer-executable instructions, the set of functions including: determining that a first certificate in a first level in a hierarchy of the trust chain is to be updated; (Xin [40] Table II discloses “Root CA renews/reissues its root certificate every two years” the root CA is mapped to the fist electronic processor wherein the Root certificate is mapped to the first certificate in the first level to be renewed, which is equivalent to the updating).
updating the first certificate and each certificate in a lower level in the hierarchy of the trust chain that is lower than the first level; (Xin [48] discloses “The Manufacturer CAs would then update all device certificates with the new manufacturer certificates issued by the Root CA” wherein the devices are on a lower level as illustrated by QIU XIN Figs. 1-3).
Xin does not explicitly disclose: creating a second version of the trust chain
However, Oorschot in an analogous art discloses: creating a second version of the trust chain including an updated first certificate and an updated certificate at each lower level in the hierarch of the trust chain; (Oorschot column 7 line 50 to column 8 line 15 disclose “The certificate chain database 208 may be periodically updated, for example by the certificate chain data generator 400 periodically polling the distributed directory 302 or other sources of certificate data to determine whether updates in the certificate trust data has occurred (additional certificates, revocation of certificates etc.) and recompiling the necessary database entries. For example, if a certification authority (CA) is added to the community of interest, the certificate chain data generator 400 obtains the new information from the directory 302 and adds any links based on the certification authority trust data associated with that new certificate issuing unit to incorporate the trust relationship as certificate chain data 209 in the certificate chain data database 208. Therefore where a database 302 includes certificates indicating cross-certification among certificate issuing units, the certificate chain data generator 400 uses the cross-generator, which implicitly would comprise of the updated certificates at the different levels of the chain).
and transmitting the second version of the trust chain to one or more entities. (Oorschot Fig. 6 step 610 explained in column 10 lines 30-65 disclose “The certificate chain constructing unit 206 as shown in block 600 receives subscriber (client) query … block 610, data representing the preferred certificate chain is then generated and output in the form of response 404 to the requesting unit” wherein the entities, to whom the chain is transmitted, are mapped to the subscribers who send a query).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xin with creating, by the first electronic processor, a second version of the trust chain as disclosed by Oorschot because routing tables are known in communication systems to facilitate routing of information among nodes. However, such known routing systems do not typically determine trust path construction among trusted certificate issuing units nor provide certificate validation information for certificate validation units. Also, while methods for determining certificate revocation status have been proposed involving sending queries or certification information to a certificate status checking unit, to date such systems typically involve only one CA and do not address issues related to certificate chain construction as the chain is fixed or known. (see Oorschot column 3 lines 55-67)

With respect to claim 12, Xin in view of Oorschot disclose: The electronic processor of claim 11, wherein the determining comprises one of monitoring a first version of the trust chain and determining that the first certificate is set to expire at an upcoming date. (Xin [34] discloses “if a 

With respect to claim 13, Xin in view of Oorschot disclose: The electronic processor of claim 11, further requesting that an end entity having an end entity certificate including a first version of the trust chain send an update request for the end entity certificate; and subsequent to receiving the update request, updating the end entity certificate with the second version of the trust chain. (Oorschot column 4 line 55-67 disclose “The compiled certification authority trust data serves as certificate chain data that may be for example, a table of trust relationships among the certificate issuing units in a community of interest, to facilitate rapid validity determination of the certificate by a plurality of requesting units. By way of example, the compilation may consist of populating a database that can be repeatedly queried by multiple subscribers to provide a preferred chain of certificates in a shortest trusted path among two subscribers” which is interpreted by the examiner as a subscriber end entity requesting a certificate and in return receiving a shortest trust chain path, which is mapped to a second version of a trust chain. Wherein the second trust chain is used to retrieve the updated certificate, and is itself updated, based on Oorschot column 7 line 60 to column 8 line 15 therefore the request in a query is interpreted as an update to the trust chain to get the shortest path which takes into consideration the updated certificates and thus providing it to the subscriber end entity).

With respect to claim 18, Xin in view of Oorschot disclose: The electronic processor of claim 11, further comprising deactivating a first version of the trust chain and using the second version of the trust chain to issue new end entity certificates. (Oorschot column 8 lines 20-35 disclose “The certificate expired, has not been revoked or otherwise rendered untrustworthy.” Additionally, Oorschot column 9 lines 35-55 disclose “the certificate chain data generator 400 obtains certificate revocation data from the directory 302 and generates the certificate chain data 209 in response to determining whether a trusted path link exists based on the certificate revocation data from one of the plurality of certificate issuing units” wherein the expired/revoked is mapped to the deactivating and the new version is the trusted path chain).

Claims 5-8, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xin and Oorschot as applied to claims 1-4, 9, 11-13 and 18 above, and further in view of Bowen (US 20180234256 A1) hereinafter referred to as Bowen.

With respect to claim 5, Xin in view of Oorschot disclose: The method of claim 1, wherein transmitting the second version of the trust chain comprises transmitting a message including one of the second version of the trust chain or an updated portion of the second version of the trust chain, wherein the message is signed with a key associated with a first electronic processor certificate. (Oorschot column 2 lines 5-20 disclose “verifier may still verify a certificate signed by other certification authorities provided a chain of certificates can be constructed which corresponds to an unbroken chain of trust from the certification authority public key which the verification unit does trust, to the public key it wishes to obtain trust in”. Which is interpreted as certificate authority mapped to the first electronic processor signing ).
Private key associated with a first electronic processor certificate”.
However, Bowen in an analogous art discloses: wherein transmitting the second version of the trust chain comprises transmitting a message including an updated portion of the second version of the trust chain, wherein the message is signed with a private key associated with a first electronic processor certificate. (Bowen claim 1 discloses “wherein the end-entity certificate is digitally signed using a surrogate intermediate authority private key corresponding to the surrogate intermediate authority public key; and transmit the surrogate certificate chain to the client as a replacement for the received certificate chain.” Wherein the updated portion is the signed end-entity certificate in the transmitted certificate chain).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xin and Oorschot as disclosed above wherein transmitting the second version of the trust chain comprises transmitting a message including an updated portion of the second version of the trust chain, wherein the message is signed with a private key associated with a first electronic processor certificate disclosed by Bowen to provide a high level of security to transfer sensitive data. (see Bowen [0001-0002])

With respect to claim 6, Xin in view of Oorschot and Bowen disclose: The method of claim 5, wherein the message includes an instruction to replace a portion of a first version of the trust chain with the updated portion of the second version of the trust chain. (Bowen claim 1 discloses “wherein the end-entity certificate is digitally signed using a surrogate intermediate authority private key corresponding to the surrogate intermediate authority public key; and transmit the surrogate certificate chain to the client as a replacement for the received certificate chain.” Wherein the updated portion is the signed end-entity certificate in the transmitted certificate chain).

With respect to claim 7, Xin in view of Oorschot and Bowen disclose: The method of claim 5, further comprising updating the first electronic processor certificate, wherein the message is signed with the private key associated with the first electronic processor certificate and the message includes an updated certificate associated with the first electronic processor and instructions to use the updated certificate associated with the first electronic processor. (Bowen claim 1 discloses “intermediate authority public key; generate a surrogate certificate chain by: obtaining a surrogate intermediate certificate comprising a surrogate intermediate authority public key and subject information associated with the subject information of the intermediate certificate” wherein the surrogate intermediate certificate of the intermediate authority is mapped to the first electronic processor and the subject information is mapped to the instructions).

With respect to claim 8, Xin in view of Oorschot and Bowen disclose: The method of claim 7, further comprising deactivating the first electronic processor certificate and using the updated first electronic processor certificate. (Xin [36] discloses Certificate Revocation Lists (CRLs) wherein “a certificate revocation process can be used to electronically deactivate a device that is no longer trusted. A preferred embodiment uses a certificate revocation process that is part of standard PKI” which the examiner interprets in view of Xin as a whole, such as Xin paragraph [35], that the validated certificate is used instead of the one in the CRL and wherein the certificate is an updated version as per Xin [40] “All CAs shall always use their most recent and updated key/certificate in the new certificate generation operation”). 

With respect to claim 14, Xin in view of Oorschot disclose: The electronic processor of claim 11, wherein transmitting the second version of the trust chain comprises transmitting a message including one of the second version of the trust chain or an updated portion of the second version of the trust chain, wherein the message is signed with a key associated with a first electronic processor certificate. (Oorschot column 2 lines 5-20 disclose “verifier may still verify a certificate signed by other certification authorities provided a chain of certificates can be constructed which corresponds to an unbroken chain of trust from the certification authority public key which the verification unit does trust, to the public key it wishes to obtain trust in”. Which is interpreted as certificate authority mapped to the first electronic processor signing ).
Oorschot does not explicitly disclose that the signing key is a “Private key associated with a first electronic processor certificate”.
However, Bowen in an analogous art discloses: wherein transmitting the second version of the trust chain comprises transmitting a message including one of the second version of the trust chain or an updated portion of the second version of the trust chain, wherein the message is signed with a private key associated with a first electronic processor certificate. (Bowen claim 1 discloses “wherein the end-entity certificate is digitally signed using a surrogate intermediate authority private key corresponding to the surrogate intermediate authority public key; and transmit the surrogate certificate chain to the client as a replacement for the received certificate chain.” Wherein the updated portion is the signed end-entity certificate in the transmitted certificate chain).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xin and Oorschot as disclosed above wherein transmitting the second version of the trust chain comprises transmitting a message including an updated portion of the second version of the trust chain, wherein the message is signed with a private key associated with a first electronic processor certificate disclosed by Bowen to provide a high level of security to transfer sensitive data. (see Bowen [0001-0002])
With respect to claim 15, Xin in view of Oorschot and Bowen disclose: The electronic processor of claim 14, wherein the message includes an instruction to replace a portion of a first version of the trust chain with the updated portion of the second version of the trust chain. (Bowen claim 1 discloses “wherein the end-entity certificate is digitally signed using a surrogate intermediate authority private key corresponding to the surrogate intermediate authority public key; and transmit the surrogate certificate chain to the client as a replacement for the received certificate chain.” Wherein the updated portion is the signed end-entity certificate in the transmitted certificate chain).

With respect to claim 16, Xin in view of Oorschot and Bowen disclose: The electronic processor of claim 14, further comprising updating the first electronic processor certificate, wherein the message is signed with the private key associated with the first electronic processor certificate and the message includes an updated first electronic processor certificate and instructions to use the updated first electronic processor certificate. (Bowen claim 1 discloses “intermediate authority public key; generate a surrogate certificate chain by: obtaining a surrogate intermediate certificate comprising a surrogate intermediate authority public key and subject information associated with the subject information of the intermediate certificate” wherein the surrogate intermediate certificate of the intermediate authority is mapped to the first electronic processor and the subject information is mapped to the instructions).

With respect to claim 17, Xin in view of Oorschot and Bowen disclose: The electronic processor of claim 16, further comprising deactivating the first electronic processor certificate and using the updated first electronic processor certificate. (Xin [36] discloses Certificate Revocation Lists (CRLs) wherein “a certificate revocation process can be used to electronically deactivate a device that is no longer trusted. A preferred embodiment uses a certificate revocation process that is part of standard .

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xin and Oorschot as applied to claims 1-4, 9, 11-13 and 18 above, and further in view of Courtney et al. (US 20140215206 A1) hereinafter referred to as Courtney.

With respect to claim 10, Xin in view of Oorschot disclose: The method of claim 1, further comprising 
Xin in view of Oorschot do not explicitly disclose receiving an update request for a first application certificate from an end entity, determining that the end entity includes a second application certificate including the trust chain
However, Courtney in an analogous art discloses: receiving an update request for a first application certificate from an end entity, determining that the end entity includes a second application certificate including the trust chain; (Courtney [0071] discloses “At step 406, root certificates and applications are updated on wireless device 100. Such updating may comprise manual importing or removal of trusted root certificates, or manual or automatic software updates.” Wherein [0075] discloses “Assuming wireless device 100 trusts the certificate based on its certificate chain” which is interpreted as the certificate comprising the trust chain).
and updating the first application certificate and the second application certificate using the second version of the trust chain. (Courtney in light of the prior limitation mapping illustrated in Fig. 4A step 406 illustrates that applications are updated based on the installation of root certificate of root 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xin and Oorschot as disclosed above wherein receiving an update request for a first application certificate from an end entity, determining that the end entity includes a second application certificate including the trust chain and updating the first application certificate and the second application certificate using the second version of the trust chain as disclosed by Courtney to ensure secure and trusted updates from a third party based on a trust chain that is associated with the latest version of the application update. (see Courtney [0005-0007])

With respect to claim 19, Xin in view of Oorschot disclose: The electronic processor of claim 11, further comprising 
Xin in view of Oorschot do not explicitly disclose: receiving an update request for a first application certificate from an end entity, determining that the end entity includes a second application certificate including the trust chain;
However, Courtney in an analogous art discloses: receiving an update request for a first application certificate from an end entity, determining that the end entity includes a second application certificate including the trust chain; (Courtney [0071] discloses “At step 406, root certificates and applications are updated on wireless device 100. Such updating may comprise manual importing or removal of trusted root certificates, or manual or automatic software updates.” Wherein [0075] discloses “Assuming wireless device 100 trusts the certificate based on its certificate chain” which is interpreted as the certificate comprising the trust chain).
and updating the first application certificate and the second application certificate using the second version of the trust chain. (Courtney in light of the prior limitation mapping illustrated in Fig. 4A step 406 illustrates that applications are updated based on the installation of root certificate of root authority in step 402 on the Wireless Device 100. Wherein device 100 is mapped to the end entity. Wherein the mapped updated certificate disclosed by Courtney [0071] includes the trust chain to obtain the updated certificate as mapped in the prior limitation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xin and Oorschot as disclosed above wherein receiving an update request for a first application certificate from an end entity, determining that the end entity includes a second application certificate including the trust chain and updating the first application certificate and the second application certificate using the second version of the trust chain as disclosed by Courtney to ensure secure and trusted updates from a third party based on a trust chain that is associated with the latest version of the application update. (see Courtney [0005-0007])

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Campagna et al. (US 9397835 B1) claims 1-4 disclose two versions of a trust chain and comparing second version to first version to ensure compliance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322. The examiner can normally be reached Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493